UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-6056


CORIANTE L. PIERCE,

                    Plaintiff - Appellant,

             v.

LINDSEY SPAIN; SANTANA DEBERRY; MCLLOYD T. BYNUM, Detective
Special Victims Unit; CERELYN DAVIS, “C.T.”, Detective Special Victims Unit;
ROBERT MCCASLIN, M.D.; STEPHANIE STEMPLE, M.D.; JESSICA TORRES,
RN; JESSICA R. BROWN, Financial Crimes Investigator, Wells Fargo; RALPH K.
FRASIER; CLARENCE BIRKHEAD, Sheriff Durham County,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joi Elizabeth Peake, Magistrate Judge. (1:20-cv-00711-WO-JEP)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coriante L. Pierce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Coriante L. Pierce seeks to appeal the magistrate judge’s recommendation to

dismiss without prejudice Pierce’s 42 U.S.C. § 1983 complaint.          We may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Pierce seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss this

appeal for lack of jurisdiction and deny Pierce’s motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2